Exhibit 10.2

NONSTATUTORY STOCK OPTION AGREEMENT

NONSTATUTORY STOCK OPTION AGREEMENT, dated and made effective as of the ______
day of __________ _____ , between PARALLEL PETROLEUM CORPORATION, a Delaware
corporation (the “Company”), and ___________ (“Director”), a non-employee
director of the Company.

To carry out the purposes of the PARALLEL PETROLEUM CORPORATION [1997] [2001]
NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN (the “Plan”), by affording Director the
opportunity to purchase shares of common stock of the Company (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Director hereby agree as follows:

1.              Grant of Option. The Company hereby irrevocably grants to
Director the right and option (“Option”) to purchase all or any part of an
aggregate of _______shares of Stock, on the terms and conditions set forth
herein and in the Plan, which Plan is incorporated herein by reference as a part
of this Agreement. This Option shall not be treated as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

2.              Purchase Price. The per share purchase price of Stock purchased
pursuant to the exercise of this Option shall be $________, which has been
determined to be the fair market value of the Stock at the date of grant of this
Option. For all purposes of this Agreement, the fair market value of the Stock
shall be determined in accordance with the provisions of the Plan.

3.              Exercise of Option. Subject to the earlier expiration of this
Option as herein provided, this Option may be exercised by written notice to the
Company at its principal executive office addressed to the attention of its
President or Chief Executive Officer, at any time and from time to time on and
after_______, but, except as otherwise provided below, this Option shall not be
exercisable for more than a percentage of the aggregate number of shares offered
by this Option determined in accordance with the following vesting schedule:

 

 

Percentage of Shares That

Vesting Dated: 

May be Purchased

 

 

This Option is not transferable by Director otherwise than by will or the laws
of descent and distribution, and may be exercised only by Director during
Director’s lifetime and while Director remains a director of the Company, except
that:

a)              If Director ceases to be a director of the Company because of
disability (within the meaning of Section 22(e)(3) of the Code), this Option may
be exercised in full by Director (or Director’s estate or the person who
acquires this Option by will or the laws of



 

1

 



 

 

descent and distribution or otherwise by reason of the death of Director) at any
time during the period of one year following such termination.

(b)           If Director dies while he is a director of the Company, Director’s
estate, or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of the death of Director, may exercise
this Option in full at any time during the period of one year following the date
of Director’s death.

(c)            If Director ceases to be a director of the Company for any reason
other than as described in (a) or (b) above, unless Director is removed for
cause, this Option may be exercised by Director at any time during the period of
three months following the date Director ceases to be a director of the Company,
or by Director’s estate (or the person who acquires this Option by will or the
laws of descent and distribution or otherwise by reason of the death of
Director) during a period of one year following Director’s death if Director
dies during such three-month period, but in each case only as to the number of
shares Director was entitled to purchase hereunder upon exercise of this Option
as of the date Director’s position as a director of the Company so terminates.
For purposes of this Agreement, “cause” shall mean Director’s gross negligence
or willful misconduct in the performance of his duties as a director, or
Director’s final conviction of a felony or of a misdemeanor involving moral
turpitude.

This Option shall not be exercisable in any event after the expiration of ten
years from the date of grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering to the Company shares of Stock having a fair market
value equal to the purchase price, or (c) any combination of (a) or (b). No
fraction of a share of Stock shall be issued by the Company upon exercise of an
Option or accepted by the Company in payment of the purchase price thereof;
rather, Director shall provide a cash payment for such amount as is necessary to
effect the issuance and acceptance of only whole shares of Stock. Unless and
until a certificate or certificates representing such shares shall have been
issued by the Company to Director, Director (or the person permitted to exercise
this Option in the event of Director’s death) shall not be or have any of the
rights or privileges of a shareholder of the Company with respect to shares
acquirable upon an exercise of this Option.

4.              Status of Stock. Director agrees that the shares of Stock which
Director may acquire by exercising this Option shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for the shares under the Securities Act of 1933, as amended (the
“Act”) and applicable state securities laws or an applicable exemption from the
registration requirements of the Act and any applicable state securities laws.
Director also agrees that the shares of Stock which Director may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner



 

2

 



 

 

which would constitute a violation of any applicable securities laws, whether
federal or state.

In addition, Director agrees (i) that the certificates representing the shares
of Stock purchased under this Option may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the shares of Stock purchased under this Option on the stock transfer records of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the shares of Stock
purchased under this Option.

5.              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Director.

6.              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Director has executed this Agreement
all as of the day and year first above written.

PARALLEL PETROLEUM CORPORATION

By: __________________________________

_________________, President

 

_____________________________________

(Name of Non-Employee Director)

 

 

 

3

 

 

 